Title: To George Washington from Benjamin Tallmadge, 9 November 1780
From: Tallmadge, Benjamin
To: Washington, George


                        
                            Sir
                            Bedford Novr 9th 1780
                        
                        At the particular Request of Capt. Hunter of this Place, I have set down to write Your
                            Excellency a Line. He desires me to inform Your Excellency that he feels himself very unhappy under the supposed Censure
                            of General Washington, whose favorable opinion he think he has not justly forfeited. When at Head Quarters, soon after
                            Arnold’s Desertion, he was not a little mortified in being refused a Passport thro’ the Army. Tho’ the situation of our
                            affairs was very critical at that Juncture, Yet he fears a suspicion of his Character was the reason of any Indifference
                            which was shown him at Head Quarters. He begs Not to have his own word taken as the Criterion of his Conduct, but desires
                            that those who have been particularly knowing to his Conduct, may speak for him. Genl McDougall in particular, he says, is
                            well acquainted with his Proceedings, as well as other Officers who have Commanded on the Lines. To this Account of him,
                            he begs to refer Your Excellency for information. On the whole Capt. Hunter begs that he may not incur
                            the Displeasure of the Commander in Chief on bare suspicion, or false information, especially as the only Reward he seeks
                            for his Labours, is the approbation of honest Men, & his own heart.
                        I write this at the very particular Instance of Capt. Hunter who wishes to hear whether
                            his suspicions are justly grounded or not. I have the Honor to be, With great Regard, Your Excellency’s most Obedt Servt
                        
                            Benja. Tallmadge
                        
                        
                            P.S. Your Excellency will undoubtedly remember the Character of one George
                                Howel, so often mentioned by C—. His Character has been so notorious, that I have long expected he would have
                                been taken up. I wrote Col. Wadsworth, some time ago some particulars of his Conduct, that he might watch him, since
                                which he has been taken up by the supreme Authority of Rhode Island. Col. Wadsworth has requested me to beg Your
                                Excellency to favor Governor Green or Cook with such information respecting H——l as can be given without bringing
                                the Author of the Information to light. I am aware that this cannot be used as positive
                                Proof against the Man, however it may serve as Collateral Evidence, & will corroborate other suspicions.
                        
                        
                            B.T.
                        
                    